June 29, 2012


Mr. David P. Hansen
Schwartz Eichelbaum Wardell Mehl and Hansen, PC
4201 W. Parmer Lane, Suite A-100
Austin, TX 78727

Ms. Katherine Butler
1007 Heights Blvd.
Houston, TX 77008
Ms. Savannah Robinson
Law Office of Savannah Robinson
1822 Main Street
Danbury, TX 77534

RE:   Case Number:  10-0802
      Court of Appeals Number:  13-09-00458-CV
      Trial Court Number:  CL-04-1545-F

Style:      MISSION CONSOLIDATED INDEPENDENT SCHOOL DISTRICT
      v.
      GLORIA GARCIA

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Arturo Guajardo|
|   |Jr.                |
|   |Ms. Dorian E.      |
|   |Ramirez            |